Fourth Court of Appeals
                               San Antonio, Texas
                                     October 24, 2014

                                   No. 04-14-00427-CV

                        IN THE INTEREST OF J.M.O., A Child,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-01766
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
      The State’s Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court